 

" UNITED STATES BANKRUPTCY COURT |

 

 

DISTRICT OF NEW JERSEY

Case No.: 20-17390
Caption in Compliance with D.N.J.LBR 9004-I(b) Chapter 13
Rhonda E. Greenblatt, Esq.
Attorney at Law Adv. No.:
Central Park East
222 New Road, Suite 302 Hearing Dates (UNE | AOR
Linwood, NJ 08221
(609) 927-9227 (Phone) Judge:
(609) 927-9233 (Fax) ALTENBURG, JR,
greenblattlawfirm@gmail.com a
In Re: JOHANNA KENSKY, DEBTOR

 

 

LL _

CERTIFICATION OF SERVICE
I, Rhonda E. Greenblatt, Esq.
[ x] represent _ the Debtor in this matter.

[ ] am the secretary/paralegal for Rhonda E. Greenblatt, Esq., who represents
in this matter.

 

[ ] am the in this case and am representing myself.

ee On 3) Qol/ I sent a copy of the following pleadings and/or

documents to the parties listed in the chart below:

CHAPTER 13 DEBTOR’S CERTIFICATION IN OPPOSITION TO CROSS- MOTION FOR
RELIEF FROM THE AUTOMATIC STAY OF JAMES FIFTH, CERTIFICATION OF LOUIS
MCFADDEN AND PROOF OF SERVICE
3. I certify under penalty of perjury that the above documents were sent using the mode of
service indicated.

|g le

Date:

 

RHONDA E. GREENBLATT, ESQ.
Attorney for the Debtor
  

Isabel C. Balboa,
Standing Chapter 13 Trustee
535 Rt. 38, Ste. 580

Standing Chapter 13
Trustee

 

L] Hand-delivered

F Regular mail
O

 

 

Cherry Hill, NJ 08002 vealieted mail/Return receipt
Other \"
(As authorized by the court or rule. Cite the rule
if applicable.)
U.S. Trustee U.S. Trustee CL] Hand-delivered
Office of the U.S. Trustee Remulaniniail
One Newark Center, Ste. 1401 e
Newark, NJ 07102 ~ cutie mail/Return receipt
vom, MWC I
J) Other
(As authorized by the court or rule. Cite the rule
if applicable.)
Stewart A. Weingrad, Esq. . .
Bezark Lerner & Dewvirgilis, P.C. Creditor LC) Hand-delivered

Ste. 1610
1600 Market Street
Philadelphia, PA 19103

 

 

 

Y Regular mail

LI Certified mail/Return receipt
requested

Other {\ UF

(As authorized by the court or rule. Cite the rule
if applicable.)

 

 

 

L] Hand-delivered
C) Regular mail

LJ Certified mail/Return receipt
requested
CL) Other

(As authorized by the court or rule. Cite the rule
if applicable.)

 

 

 

 
